                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 A’KINBO J.S. HASHIM
 formerly known as JOHN D. TIGGS, JR.,
                                                                         ORDER
           Petitioner,
    v.                                                           Case No. 19-cv-951-bbc

 BRIAN FOSTER,

           Respondent.


         Petitioner A’Kinbo J.S. Hashim formerly known as John D. Tiggs, Jr. has submitted a

certified inmate trust fund account statement for the six-month period preceding the filing of

a habeas petition. Accordingly, the court must determine whether petitioner qualifies for

indigent status.

         Having considered petitioner’s affidavit of indigency and the inmate trust fund account

statement, I find that petitioner is unable to prepay the fees of commencing this action or to

post security therefor. Accordingly, petitioner’s request for leave to proceed in forma pauperis is

granted.

                                             ORDER

                 IT IS ORDERED that petitioner A’Kinbo J.S. Hashim formerly known as John

D. Tiggs, Jr.’s motion for leave to proceed without prepayment of the filing fee is GRANTED.

                         Entered this 3rd day of December, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
